706 S.E.2d 230 (2011)
STATE of North Carolina
v.
Rashaan ALI.
No. 433P10.
Supreme Court of North Carolina.
February 3, 2011.
Marilyn Ozer, Chapel Hill, for AM, Rashaan.
Mark Davis, Special Deputy Attorney General, for State of N.C.
C. Colon Willoughby, Jr., District Attorney, for State.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the: Defendant on the 11th of October 2010 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 3rd of February 2011."
Upon consideration of the petition filed on the 11th of October 2010 by Defendant in this matte" for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."